CA^/S*T        /SO   0*89 tseO THOMAS AWILDER, DIST. CLERK
                                                            TARRANT COUNTY, TEXAS

                                                                  SEP 15 20tt
                                                          TIME   FHFH   7-


PftVfV££\£. frr/h^r^                         TV
                                                             DEBRA SPISAK




         ?/6TZc£          #f APPZA-U




 iWf?t*(~c>/,n *£-Wv» T^^s. AWcS
 ^f />p/>e,H~Ve. Proce.ctvre- 2 5, ^ / 2k, *2. -. />^/>elUo+
f/U^ a- xv^Co/% -*o Kcna^. proper^ te-^mecX 4*a



                                             t
                                                 M


                       2.fofes    Pftfeon.       KJ & J

                   Love-l^ "7*., 75^s;
        .-4
        t
    Q X
    it: l%
    X 1

    < &

    OX
                                      +
                                                A
                                       VN       S
                                                ^


                                       %
                                              Is           1-1

                                                             o
                                       t                     w
                                       y
                                                M            IF
                                       %i       K
                                      ^0                     o
                                           J.       X
                                       ^            ^        P"


                              , -*
                                       _^
                                                    2
                         o       0     5*


                     /     *>£
                             S>
5 > V>                               FILED
                   THOMAS AWILDER, DIST. CLERK
                     TARRANT COUNTY TEXAS

%   t
                             SEP 15 2014
4
                   TIME.
              si   BY_                              DEPUTY
<   ±
              i
I
                             CAUSE NO



          THE STATE OF TEXAS                     8            IN THE CRIMINAL

                        VS                       §        DISTRICT COURT NO. 2 OF
                                                 §
                                                 §       TARRANT COUNTY, TEXAS



  ORDER ON DEFENDANTS PRO SE MOTION/CORRESPONDENCE



       On this the £\^nT                 day of ^K^ST^, 20 (*tDefendant's Pro Se
Motion/Correspondencewas presented to the court.

       The motion has been considered and said motion is hereby;


                                                                   (NO ACTION)




                                             JUDGE PRESIDING
                                                                                 ±
   File per Court
V^ Copy sent to Defendant
                    nuaiii    i




          on        £   m4-
                CAvs? tfo , OWqvS&D




                                       rto* Two            oP
    V«

'he STfr7£ OF                 _       °?       T/frfitS,
 /F/CfrS




    of     pfroPefrry'



 £rYtar\*3 TOC-J M FJysbbQ f reaves* ^Ud
 -trvcA    Coor\~   -to   tm&te release,   a    bWK
 'T-oo/ Ooehe. Tn-hrepic/ Under Bei^e /vc? *
 SW~ MiZ-y* Defend****** SWte. ^pp^^\n> ^re.
 ftn*f# Oeftnd*^ F£s/#r*-\ Vwb^s Corpus \s
  Sh'il ptsio/tncyt, Dve -to "tK^AfS n<7 *ne£©/
 -VP&Ad*.rv± a5V:s
 -V-UlS> Ctn/r-h            Pftf^zF^


OtfnUrt pr^ys -tf.vS £**+- ^,H ^

                                        I
                                        I



                       4                !
                                   £>
on -JA^J*, J*^, -2.0 J±. c*~e.   |

   , (pr&/*±£cJ




      """3W. ,< i     2             •i
        A                      in
 w
        3                 3-
                      <



 s    I -2           3
                               1
                 ^
i 3   h
             d
                    "r-




      II2
      Fr w t*




                    40
      •• *




>

•n,




JO
         J*


d

c               $
              v3
                                                          CASE NO. 0989458D
                                                                                                                                             a? —1                3
                                                                                                                                                    m           HO
                  THE STATE OF TEXAS                                                                IN THE CRIMINAL
                                                                                                                                                          C/3
                                                                                                                                                          m
                                   VS                                                          DISTRICT COURT TWO
                                                                                                                                                £   
                                                                                                                                                          i—*
                                                                                                                                                                Op-r
                                                                                                                                                    ta    CT>
                                                                                                                                                                OOr
                                                                                                                                                                cmrr
                      PATRICK EVANS                                                        TARRANT COUNTY, TEXAS                                    rv.
                                                                                                                                                    UCj
                                                                                                                                                          ro
                                                                                                                                                          o

                                                                                                                                                          «*-
                                                                                                                                            o
                                                                                                                                                                rnH
        TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*?                                                                                            go

                                                                                                                                                                 7Z

I, Judge ofthis Trial Court, certify this criminal case:

        is not a plea-bargain case, and the defendant has the right of appeal.

        is a plea-bargain case, but matterswere raised by writtenmotionfiled and ruled on beforetrial andnot
           withdrawn or waived, and the defendant has the right ofappeal.

        is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
           right ofappeal.

        is a plea-bargaincase, and the defendanthas NO right ofappeal.

j^_ the defendant has waived the right of appeal.

        involves another appealable order (specify:                                                                                   ).



Judge                                                                                       Date Signed                          '
I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this criminal case, be hiding any
right to file a pro se petition for discretionaryreview pursuant to Rule 68 of the Texas Rules of Appellate Procedure. I have beenadmonished
that my attorney must mail a copy of the court of appeals's judgment and opinion to my last known address and that 1 have only 30 days in
which to file a pro se petition for discretionaryreview in the Court of Criminal Appeals.Tex.R.App.P.68,2.1acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any change in the
address at which I am currently living or any change in my current prison unit, I understand that, because of appellate deadlines, if I iail to timely
inform my appellate attorney of any change, in my address, I may lose the opportunity to file a pro se petition for discretionary review.




Defendant                                                                       Defendant's Counsel
                                                                                 SBOT#
Mailing Address:                                                                Mailing Address:^

Tel. No.                         Fax No.                                        Tel No.                              Fax No.

*A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of
the defendant's right to appeal in every case in whichit enters a judgment of guilt or other appealableorder. In a plea
bargain case - that is, a case in which a defendant's plea was guilty or nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and agreed to by the defendant - a defendant may appeal
only: (A) those matters that were raised by written motion filed and ruled on before trial, or (B) after getting the trial
court's permission to appeal. Tex. R. App. P. 25.2(a)(2).
                                                                                                                                Rev. COA 10/11
                                                                                                                              Rev. DC 06/12
                                 TARRANT COUNTY



Thomas A, Wilder
    District Clerk


 September 16,2014


  Patrick Evans #1445660
  EasthamUnit
  2665 Prison Rd#l
  Lovelady, Texas 75851



  Dear Mr. Evans:


   In reference to your Notice of Appeal dated September 15, 2014. For your Appeal to
 continue, I need for you to sign the attached Trial Court Certification of Defendant's Right of
  Appeal. I have highlighted the signature line for you to sign and have included a postage paid
  envelope to return the form to me. It is extremely important for you to do this as quickly as
  possible for your appeal to continue to be considered by the Second Court of Appeals.

  Thanks so much for your cooperation.

 Sincerely,


 Susan Russell
  Lead Appeal Clerk




                             401 W. BELKNAP, FORT WORTH. TEXAS 76196-0402
                                              {817)884-1574